                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Stlvto J. Mollo But/ding
                                                   One Saint Andrew's Plaza
                                                   New York, New York 10007


                                                    November 27, 2019

BYECF
The Honorable Andrew L. Carter, Jr.                                               USDCSDNY              -------.._
United States District Judge                                                      DOCUMENT
Southern District of New York                                                     ELECTRONICALLYFILED
40 Foley Square                                                                   DOC#:
                                                                                  DATEF_I_L-ED-:~.~-,~---~---,~=-
New York, New York 10007

       Re: United States v. Bob King, 18 Cr. 308 (ALC)

Dear Judge Carter:

       On November 20, 2019, the defendant moved by letter to postpone the conference
scheduled for November 22 until December 19. The defendant also noted that he consented to the
exclusion of time under the Speedy Trial Act until December 19. The Court granted the application
on November 22, 2019.

        In an abundance of caution, the Government would like to confirm that the Court ordered
the exclusion of time until December 19 under the Speedy Trial Act. If not, the Government moves
for such an exclusion to permit the parties the opportunity to complete the supplemental plea
allocution and resolve the case without the need for trial.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                                                  FJ_v~
                                               By: ______:_..;_di_- __
                                                   Andrew A. Rohrbach
                                                   Assistant United States Attorney
                                                   (212) 637-2345

cc: All counsel (by ECF)                     \\-)'L ~             \        ,.           .                 '
                                                             ~\ 'c::.. c:,,.~,l:::>Y\   ,    ~     ~c...v--"'e6.
                                             S\ ~~'-J~c. C"<';~ e.~~Y1c;:Q..                   ,
                                                                                            5~"\""   ~o,c--   \L.-\C\-\0.
                                              o...~ ,~'. ~ \J      °'."<'I).
